PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hall et al.
Application No. 15/426,444
Filed: 7 Feb 2017
For: Reversible Roller Shades with Light Reflective and Heat Absorbing Roller Fabric

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 15, 2021, to revive the above-identified application 

The petition is GRANTED.

The application became abandoned for failure to submit formal drawings in a timely manner in reply to the Notice of Allowability, mailed August 10, 2020, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on November 11, 2020.  A Notice of Abandonment was mailed on November 25, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification and replacement drawing sheets, (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the reply is accepted as being unintentionally delayed.

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed August 10, 2020 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312.  Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.




This application is being referred to the Office of Data Management for further processing into a patent.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET